Deen, Judge.
1. The plaintiff was not covered under the provisions of the endorsement. She was a tenant regularly residing in a building occupied by more than two families and in part used for rental purposes. As such, she was excluded regardless of the portion of the premises on which the injury occurred.
2. The plaintiff contends, however, that she is covered under the terms of the basic policy, providing the portion of the large and semi-divided foyer in which she fell was used by the landlord as a part of her private residence and is not considered as business or rental property. Conceding but not deciding that the plaintiff fell in the landlord’s “private residence,” we are still faced with considerations that (1) the basic policy is obviously intended to apply to one or two family occupancy, and the endorsement to three or four family occupancy, and (2) the special exclusion affects the plaintiff as a member of a class regularly residing on the premises. This latter is true whether the location of the injury was the landlord’s residence apartment or within a rental unit.
The motion for summary judgment was properly sustained.

Judgment affirmed.


Jordan, P. J., and Pannell, J., concur.